DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 6 and 17 objected to because of the following informalities:  The claims end in the word “or” which is incorrect grammatically.  Appropriate correction is required.
Claims 2, 5,  13, and 16 objected to because of the following informalities:  The claims include the word “themself” which is an incorrect spelling of the word “themselves”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
The term “about real time” in claims 2 and 13 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 12 are rejected under 35 U.S.C. 101 because the claimed invention lacks patentable utility.  The claim is directed to a generic apparatus for remote medical evaluation that lacks specific utility seeing as the claim limitations presented could be applicable to a broad class of the invention as well as substantial utility considering the fact that the invention as claimed would diagnose an unspecified disease or condition and thus a substantial real-world use cannot be ascertained. 
Claims 1 and 12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites providing a patient-side application to a patient platform; providing a practitioner-side application to a practitioner platform; establishing an electronic communication connection between the patient platform and the practitioner platform; transmitting electronic command signals from the practitioner platform to the patient platform to remotely control one or more components of the patient platform. 
The limitation of establishing electronic communication and transmitting electronic command signals, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting “electronic communication” and “electronic signals”, nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the “electronic communication” language, “communicating” in the context of this claim encompasses the users verbally communicating with one another.  Similarly, the limitation of transmitting electronic signals, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea. This judicial exception is not integrated into a practical application.  In particular, the claim only recites one additional element – using an electronic component to perform both the communication and transmission steps.  The electronic component in both steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of calculating a resulting value) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.   The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using an electronic component to perform the communication and transmission steps amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claim is not patent eligible.
The dependent claims are also rejected at least for the reasons provided above.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kilmer (US Patent No 20150305662 A1).
Regarding claim 1, Kilmer teaches a method for remote medical evaluation of a patient ([0001] This invention relates to software and a method for remote assessment of the emotional status of a patient by a psychological or psychiatric therapist)
the method comprising providing a patient-side application to a patient platform ([0015] an emotional recognition algorithm in said patient's computer for recognizing said patient's emotional state)
providing a practitioner-side application to a practitioner platform ([0025] the software product further comprises a cooperating software product in said therapist's computer enabling reception of remote communications from said patient's computer)
establishing an electronic communication connection between the patient platform and the practitioner platform ([0015] an interactive computer-to-computer link for remote communication between a patient's computer and a therapist's computer, comprising instructions for establishing two-way audio/visual communication between said patient's computer and said therapist's computer)
transmitting electronic command signals from the practitioner platform to the patient platform to remotely control one or more components of the patient platform ([0026] The cooperating software product further comprises an electronic prescription service module installed in said therapist's computer configured to send a prescription order to a prescription provider, and/or an observation recording module in the therapist's computer enabling the therapist to record observations regarding the patient on a computer hard disk in said therapist's computer, and/or a session recording module in the therapist's computer enabling the therapist to record the audio/visual session on a computer hard disk in said therapist's computer)
receiving at the practitioner platform information obtained from operation of the one or more remotely controlled patient platform components ([0020] the signals from the emotional recognition algorithm installed in said patient's computer are inaccessible to or transparent to the patient, and can include an alarm, alert or other indicator which can be sent to the therapist's computer upon recognition of changes in the patient's emotional state)
and providing on the practitioner platform the obtained information to a medical practitioner ([0027] transmitting signals indicating said patient's emotional state to said therapist's computer).
Regarding claim 12, Kilmer teaches a non-transitory computer readable medium having stored thereon instructions which when executed by a processor cause the processor to perform the method of providing a patient-side application to a patient platform ([0015] an emotional recognition algorithm in said patient's computer for recognizing said patient's emotional state)
providing a practitioner-side application to a practitioner platform ([0025] the software product further comprises a cooperating software product in said therapist's computer enabling reception of remote communications from said patient's computer)
establishing an electronic communication connection between the patient platform and the practitioner platform ([0015] an interactive computer-to-computer link for remote communication between a patient's computer and a therapist's computer, comprising instructions for establishing two-way audio/visual communication between said patient's computer and said therapist's computer)
transmitting electronic command signals from the practitioner platform to the patient platform to remotely control one or more components of the patient platform ([0026] The cooperating software product further comprises an electronic prescription service module installed in said therapist's computer configured to send a prescription order to a prescription provider, and/or an observation recording module in the therapist's computer enabling the therapist to record observations regarding the patient on a computer hard disk in said therapist's computer, and/or a session recording module in the therapist's computer enabling the therapist to record the audio/visual session on a computer hard disk in said therapist's computer)
receiving at the practitioner platform information obtained from operation of the one or more remotely controlled patient platform components ([0020] the signals from the emotional recognition algorithm installed in said patient's computer are inaccessible to or transparent to the patient, and can include an alarm, alert or other indicator which can be sent to the therapist's computer upon recognition of changes in the patient's emotional state)
and providing on the practitioner platform the obtained information to a medical practitioner ([0027] transmitting signals indicating said patient's emotional state to said therapist's computer).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kilmer as applied to claims 1 and 12 above, and further in view of Amble (US Patent No 20140275851 A1), Miller (US Patent No 20200372743 A1), and Lancelle (US Patent No 20210366136 A1, equivalent to WIPO Application WO 2019162164 A1).
	Regarding claim 2, Kilmer teaches observing in about real-time at the practitioner platform images captured by a patient platform image capture device, the images captured in accordance with one or more of the transmitted electronic command signals ([0027] monitoring said patient's visual image with an emotional recognition algorithm provided within a software product installed in said patient's computer; correlating changes in said patient's visual image with emotional states with said emotional recognition algorithm; and transmitting signals indicating said patient's emotional state to said therapist's computer).
	Kilmer fails to teach introducing from the practitioner platform one or more adjustable graphical annotation markings on an image being displayed at the patient platform; instructing the patient to align themself with the annotation markings; obtaining at the practitioner platform real-world physical distance measurements of patient features located between points included in the annotation markings; and providing on the practitioner platform the obtained real-world physical distance measurements to a medical practitioner.
	However, Amble teaches introducing from the practitioner platform one or more adjustable graphical annotation markings on an image being displayed at the patient platform ([0034] an operator of the patient telemedicine system 102 is able to annotate any of the displayed images, waveforms or test results. In some implementations, for example, the operator can provide input (e.g., circle or otherwise mark a portion of an image displayed on a touch-sensitive screen) indicating that a particular image part should be highlighted or examined further)
	and providing on the practitioner platform the obtained real-world measurements to a medical practitioner ([0027] transmitting signals...to said therapist's computer).
	Kilmer and Amble are considered analogous because both teach remote patient monitorization systems. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to provide the system with an annotation feature.
	Kilmer in view of Amble fails to teach instructing one to align themself with the annotation markings and obtaining at the practitioner platform real-world physical distance measurements of features located between points included in the annotation markings.
	However, Miller teaches instructing one to align themselves with the annotation markings ([0025] As shown in panel 32 of FIG. 2, the graphical user interface 20 may provide instructions to the individual for properly positioning himself or herself in front of the camera 22 and/or instruct the individual to remove accessories that may interfere with image capture).
	Kilmer and Miller are considered analogous because both disclose devices that capture visual information of a subject. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to instruct a subject to align themselves in a specified way with a camera in order to evaluate and track the health status of particular individuals in a semi-automated or fully-automated manner, see Miller [0004].
	Kilmer in view of Amble and Miller fails to teach obtaining at the practitioner platform real-world physical distance measurements of features located between points included in the annotation markings.
However, Lancelle teaches obtaining at the practitioner platform real-world physical distance measurements of features located between points included in the annotation markings ([0012] two detected feature images (one resulting from the camera image and one from the rendered image) which are then used to calculate a measure of deviation between the detected feature images)
	Kilmer and Lancelle are considered analogous because both involve medical examination of images taken of a patient, therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to ensure that the patient being imaged is aligned in a predetermined way and to provide the system with the capability to measure the deviation between different annotation marks and to convert that information into real world values such as a distance measurement.
Regarding claim 13, Kilmer teaches observing in about real-time at the practitioner platform images captured by a patient platform image capture device, the images captured in accordance with one or more of the transmitted electronic command signals ([0027] monitoring said patient's visual image with an emotional recognition algorithm provided within a software product installed in said patient's computer; correlating changes in said patient's visual image with emotional states with said emotional recognition algorithm; and transmitting signals indicating said patient's emotional state to said therapist's computer).
	Kilmer fails to teach introducing from the practitioner platform one or more adjustable graphical annotation markings on an image being displayed at the patient platform; instructing the patient to align themself with the annotation markings; obtaining at the practitioner platform real-world physical distance measurements of patient features located between points included in the annotation markings; and providing on the practitioner platform the obtained real-world physical distance measurements to a medical practitioner.
	However, Amble teaches introducing from the practitioner platform one or more adjustable graphical annotation markings on an image being displayed at the patient platform ([0034] an operator of the patient telemedicine system 102 is able to annotate any of the displayed images, waveforms or test results. In some implementations, for example, the operator can provide input (e.g., circle or otherwise mark a portion of an image displayed on a touch-sensitive screen) indicating that a particular image part should be highlighted or examined further)
	and providing on the practitioner platform the obtained real-world measurements to a medical practitioner ([0027] transmitting signals...to said therapist's computer).
	Kilmer and Amble are considered analogous because both teach remote patient monitorization systems. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to provide the system with an annotation feature.
	Kilmer in view of Amble fails to teach instructing one to align themself with the annotation markings and obtaining at the practitioner platform real-world physical distance measurements of features located between points included in the annotation markings.
	However, Miller teaches instructing one to align themselves with the annotation markings ([0025] As shown in panel 32 of FIG. 2, the graphical user interface 20 may provide instructions to the individual for properly positioning himself or herself in front of the camera 22 and/or instruct the individual to remove accessories that may interfere with image capture).
	Kilmer and Miller are considered analogous because both disclose devices that capture visual information of a subject. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to instruct a subject to align themselves in a specified way with a camera in order to evaluate and track the health status of particular individuals in a semi-automated or fully-automated manner, see Miller [0004].
	Kilmer in view of Amble and Miller fails to teach obtaining at the practitioner platform real-world physical distance measurements of features located between points included in the annotation markings.
However, Lancelle teaches obtaining at the practitioner platform real-world physical distance measurements of features located between points included in the annotation markings ([0012] two detected feature images (one resulting from the camera image and one from the rendered image) which are then used to calculate a measure of deviation between the detected feature images)
	Kilmer and Lancelle are considered analogous because both involve medical examination of images taken of a patient, therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to ensure that the patient being imaged is aligned in a predetermined way and to provide the system with the capability to measure the deviation between different annotation marks and to convert that information into real world values such as a distance measurement.

Claim(s) 3, 4, 11, 14, 15, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Kilmer as applied to claims 1 and 12 above, and further in view of Amble.
	Regarding claim 3, Kilmer fails to teach controlling from the practitioner platform a light bar being generated on a display screen of the patient platform, the control including at least one of an illumination intensity, light spectrum, color temperature, geometric size and shape, or position of the light bar; introducing from the practitioner platform graphical annotation markings on an image being displayed at the patient platform.	
However, Amble teaches controlling from the practitioner platform ([0059] The operator of the specialist telemedicine device 108 may configure, resize, move and select media for each window as described in connection with the user interface FIG. 4. In some embodiments, the operator can remotely control the camera generating the video in window 508, allowing the operator to zoom in or out or focus the video camera at different areas of interest, which then adjusts the video in window 508 accordingly and in (near) real time)
a light bar being generated on a display screen of the patient platform, the control including at least one of an illumination intensity, light spectrum, color temperature, geometric size and shape, or position of the light bar ([0018] FIG. 4 is an example user interface for the patient telemedicine device illustrated in FIG. 2. [0019] FIG. 5 is an example user interface for the specialist telemedicine device illustrated in FIG. 3.)

    PNG
    media_image1.png
    499
    728
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    509
    731
    media_image2.png
    Greyscale

	and introducing from the practitioner platform graphical annotation markings on an image being displayed at the patient platform ([0034] an operator of the patient telemedicine system 102 is able to annotate any of the displayed images, waveforms or test results. In some implementations, for example, the operator can provide input (e.g., circle or otherwise mark a portion of an image displayed on a touch-sensitive screen) indicating that a particular image part should be highlighted or examined further).
Kilmer and Amble are considered analogous because both teach remote patient monitorization systems. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to allow the user to adjust visual parameters of the image including brightness or illumination intensity that are present both on the patient and practitioner side of the system that are controllable remotely like other aspects of the invention. Furthermore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to provide the system with an annotation feature in order to allow a remote medical specialist to participate in an examination in real time, see Amble [0008].
Regarding claim 4, Kilmer fails to teach transmitting of electronic command signals from the practitioner platform being initiated by activation of one or more buttons displayed on an interactive display at the practitioner platform.
However, by inspecting figure 5, Amble clearly teaches buttons on an interactive user interface that perform various functions.
Kilmer and Amble are considered analogous because both teach remote patient monitorization systems. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to provide the system with buttons on a graphical user interface as a means for control.
Regarding claim 11, Kilmer fails to teach displaying on a practitioner platform display screen and a patient platform display screen a shared image and providing abilities to annotate the shared image at both the practitioner platform and the patient platform.
However, Amble teaches displaying on a practitioner platform display screen and a patient platform display screen a shared image ([0025] one of the shared views may be live streamed biometric information (such as radiological images, biometric waveforms, etc.). Another shared view may show a relevant view of the patient being examined. One example of this might be a view showing the placement and orientation of an ultrasonic probe being used in a sonographic examination. Other shared views may include items such as video conference type view of one of the participants, a replay of an imaging stream selected by one of the participants, reference materials that have been selected by one of the participants)
and providing abilities to annotate the shared image at both the practitioner platform and the patient platform ([0034] an operator of the patient telemedicine system 102 is able to annotate any of the displayed images, waveforms or test results; [0037] The operator of the remote telemedicine device 108/110 can also provide input to the device, which is transmitted in real time to other collaborators in the platform 100. By way of example, the operator can annotate any received biometric image, waveform or test result or select a relevant segment of a stream for review (e.g., create a short video segment or "cine-loop") and any of these items can be shared with other collaborators...Shared media (i.e., annotation data, medical records, use cases, audio messages, etc.) are then transmitted to the patient telemedicine device 104 and/or any other designated devices in the platform, so that they can be rendered and displayed in real time at those devices).
Kilmer and Amble are considered analogous because both teach remote patient monitorization systems. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to allow the patient and practitioner to share information with one another and annotate images together.
	Regarding claim 14, Kilmer fails to teach controlling from the practitioner platform a light bar being generated on a display screen of the patient platform, the control including at least one of an illumination intensity, light spectrum, color temperature, geometric size and shape, or position of the light bar; introducing from the practitioner platform graphical annotation markings on an image being displayed at the patient platform.
However, Amble teaches controlling from the practitioner platform ([0059] The operator of the specialist telemedicine device 108 may configure, resize, move and select media for each window as described in connection with the user interface FIG. 4. In some embodiments, the operator can remotely control the camera generating the video in window 508, allowing the operator to zoom in or out or focus the video camera at different areas of interest, which then adjusts the video in window 508 accordingly and in (near) real time)
a light bar being generated on a display screen of the patient platform, the control including at least one of an illumination intensity, light spectrum, color temperature, geometric size and shape, or position of the light bar ([0018] FIG. 4 is an example user interface for the patient telemedicine device illustrated in FIG. 2. [0019] FIG. 5 is an example user interface for the specialist telemedicine device illustrated in FIG. 3.)
	and introducing from the practitioner platform graphical annotation markings on an image being displayed at the patient platform ([0034] an operator of the patient telemedicine system 102 is able to annotate any of the displayed images, waveforms or test results. In some implementations, for example, the operator can provide input (e.g., circle or otherwise mark a portion of an image displayed on a touch-sensitive screen) indicating that a particular image part should be highlighted or examined further).
Kilmer and Amble are considered analogous because both teach remote patient monitorization systems. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to allow the user to adjust visual parameters of the image including brightness or illumination intensity that are present both on the patient and practitioner side of the system that are controllable remotely like other aspects of the invention. Furthermore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to provide the system with an annotation feature in order to allow a remote medical specialist to participate in an examination in real time, see Amble [0008].
Regarding claim 15, Kilmer fails to teach transmitting of electronic command signals from the practitioner platform being initiated by activation of one or more buttons displayed on an interactive display at the practitioner platform.
However, by inspecting figure 5, Amble clearly teaches buttons on an interactive user interface that perform various functions.
Kilmer and Amble are considered analogous because both teach remote patient monitorization systems. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to provide the system with buttons on a graphical user interface as a means for control.
Regarding claim 22, Kilmer fails to teach displaying on a practitioner platform display screen and a patient platform display screen a shared image and providing abilities to annotate the shared image at both the practitioner platform and the patient platform.
However, Amble teaches displaying on a practitioner platform display screen and a patient platform display screen a shared image ([0025] one of the shared views may be live streamed biometric information (such as radiological images, biometric waveforms, etc.). Another shared view may show a relevant view of the patient being examined. One example of this might be a view showing the placement and orientation of an ultrasonic probe being used in a sonographic examination. Other shared views may include items such as video conference type view of one of the participants, a replay of an imaging stream selected by one of the participants, reference materials that have been selected by one of the participants)
and providing abilities to annotate the shared image at both the practitioner platform and the patient platform ([0034] an operator of the patient telemedicine system 102 is able to annotate any of the displayed images, waveforms or test results; [0037] The operator of the remote telemedicine device 108/110 can also provide input to the device, which is transmitted in real time to other collaborators in the platform 100. By way of example, the operator can annotate any received biometric image, waveform or test result or select a relevant segment of a stream for review (e.g., create a short video segment or "cine-loop") and any of these items can be shared with other collaborators...Shared media (i.e., annotation data, medical records, use cases, audio messages, etc.) are then transmitted to the patient telemedicine device 104 and/or any other designated devices in the platform, so that they can be rendered and displayed in real time at those devices).
Kilmer and Amble are considered analogous because both teach remote patient monitorization systems. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to allow the patient and practitioner to share information with one another and annotate images together.

Claim(s) 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kilmer as applied to claims 1 and 12 above, and further in view of Miller.
Regarding claim 5, Kilmer fails to teach introducing from the practitioner platform graphical annotation markings on an image being displayed at the patient platform; instructing the patient to algin themself with the graphical annotation markings; and remotely controlling from the practitioner platform an image capture device at the patient platform to obtain an image of the aligned patient.
	However, Amble teaches introducing from the practitioner platform graphical annotation markings on an image being displayed at the patient platform ([0034] an operator of the patient telemedicine system 102 is able to annotate any of the displayed images, waveforms or test results. In some implementations, for example, the operator can provide input (e.g., circle or otherwise mark a portion of an image displayed on a touch-sensitive screen) indicating that a particular image part should be highlighted or examined further)
	and remotely controlling from the practitioner platform an image capture device at the patient platform to obtain an image of the patient ([0043] An image acquisition device 202 is attached to the probe platform 106e and is arranged to obtain the biometric image stream generated by the probe platform 106e. The image acquisition device 202 is in turn connected to the patient telemedicine device 104 and transfers the biometric image stream to the telemedicine device 104, so that it can be encoded and transmitted, as desired, to a remote telemedicine device (e.g., specialist telemedicine device 108/110) and other participants in the telemedicine session).
	Kilmer and Amble are considered analogous because both teach remote patient monitorization systems. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to provide the system with an annotation feature in which the practitioner can convey information to the patient remotely.
	Kilmer in view of Amble fails to teach instructing one to algin themself.
	However, Miller teaches instructing one to algin themself ([0025] As shown in panel 32 of FIG. 2, the graphical user interface 20 may provide instructions to the individual for properly positioning himself or herself in front of the camera 22 and/or instruct the individual to remove accessories that may interfere with image capture).
	Kilmer and Miller are considered analogous because both disclose devices that capture visual information of a subject. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to instruct a subject to align themselves in a specified way with a camera in order to evaluate and track the health status of particular individuals in a semi-automated or fully-automated manner, see Miller [0004].
Regarding claim 16, Kilmer fails to teach introducing from the practitioner platform graphical annotation markings on an image being displayed at the patient platform; instructing the patient to algin themself with the graphical annotation markings; and remotely controlling from the practitioner platform an image capture device at the patient platform to obtain an image of the aligned patient.
	However, Amble teaches introducing from the practitioner platform graphical annotation markings on an image being displayed at the patient platform ([0034] an operator of the patient telemedicine system 102 is able to annotate any of the displayed images, waveforms or test results. In some implementations, for example, the operator can provide input (e.g., circle or otherwise mark a portion of an image displayed on a touch-sensitive screen) indicating that a particular image part should be highlighted or examined further)
	and remotely controlling from the practitioner platform an image capture device at the patient platform to obtain an image of the patient ([0043] An image acquisition device 202 is attached to the probe platform 106e and is arranged to obtain the biometric image stream generated by the probe platform 106e. The image acquisition device 202 is in turn connected to the patient telemedicine device 104 and transfers the biometric image stream to the telemedicine device 104, so that it can be encoded and transmitted, as desired, to a remote telemedicine device (e.g., specialist telemedicine device 108/110) and other participants in the telemedicine session).
	Kilmer and Amble are considered analogous because both teach remote patient monitorization systems. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to provide the system with an annotation feature in which the practitioner can convey information to the patient remotely.
	Kilmer in view of Amble fails to teach instructing one to algin themself.
	However, Miller teaches instructing one to algin themself ([0025] As shown in panel 32 of FIG. 2, the graphical user interface 20 may provide instructions to the individual for properly positioning himself or herself in front of the camera 22 and/or instruct the individual to remove accessories that may interfere with image capture).
	Kilmer and Miller are considered analogous because both disclose devices that capture visual information of a subject. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to instruct a subject to align themselves in a specified way with a camera in order to evaluate and track the health status of particular individuals in a semi-automated or fully-automated manner, see Miller [0004].

Claim(s) 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kilmer as applied to claims 1 and 12 above, and further in view of Lancelle.
Regarding claim 6, Kilmer fails to teach including at least one of: the graphical annotation is an image of lips and the obtained image is of lower dentition; the graphical annotation is a nostril stencil and the obtained image is of maxillary dentition; or the graphical annotation is a side profile stencil and the obtained image is a profile of the patient's dentition and face.
	However, Lancelle teaches the graphical annotation is an image of lips and the obtained image is of lower dentition ([0016] the feature detection in a dentition area is restricted to the mouth opening of the image of the face of the patient by detecting the inner lip line (border line of the visible inner mouth area) in the image, and by further analyzing only the area within the detected lip line).
	Kilmer and Lancelle are considered analogous because both involve medical examination of images taken of a patient, therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to use the system to analyze the patient’s dentition through images of their lips.
	Regarding claim 17, Kilmer fails to teach including at least one of: the graphical annotation is an image of lips and the obtained image is of lower dentition; the graphical annotation is a nostril stencil and the obtained image is of maxillary dentition; or the graphical annotation is a side profile stencil and the obtained image is a profile of the patient's dentition and face.
	However, Lancelle teaches the graphical annotation is an image of lips and the obtained image is of lower dentition ([0016] the feature detection in a dentition area is restricted to the mouth opening of the image of the face of the patient by detecting the inner lip line (border line of the visible inner mouth area) in the image, and by further analyzing only the area within the detected lip line).
	Kilmer and Lancelle are considered analogous because both involve medical examination of images taken of a patient, therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to use the system to analyze the patient’s dentition through images of their lips.

Claim(s) 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kilmer as applied to claims 1 and 12 above, and further in view of Pulitzer (US Patent No 20180190373 A1).
Regarding claim 7, Kilmer teaches generating a grid superimposed on the obtained image ([0033] FIG. 1 is an illustration of human facial musculature which may be monitored for changes over time, according to the present invention; it is clear from inspecting Fig. 1 that there is a grid superimposed on the image).

    PNG
    media_image3.png
    437
    302
    media_image3.png
    Greyscale

and comparing to contralateral or previously obtained images of the patient ([0029] the changes in pixel data include changes in shading of pixels imaging said patient's head and/or face by continuously mapping and comparing a topography of the patient's head and/or facial muscles and/or continuously mapping and comparing the patient's eye movements).
Kilmer fails to teach derive from the obtained image contributions to a red-blue-green (RGB) pixel data from individual red subpixels, green subpixels, and blue subpixels.
However, Pulitzer teaches derive from the obtained image contributions to a red-blue-green (RGB) pixel data from individual red subpixels, green subpixels, and blue subpixels ([0096] Referring now to FIG. 19, there is illustrated a color gradient chart 1900. When the mobile application described herein captures an image of the testing device, in some embodiments each pixel that makes up the test line captured in the image is processed to place it on a color gradient scale. In some embodiments, this placement may be done by examining the RGB values of the pixel).
Kilmer and Pulitzer are considered analogous because both disclose remote telemedicine systems. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to analyze use information derived from the RGB values of the pixels in the acquired image for performing analysis.
Regarding claim 18, Kilmer teaches generating a grid superimposed on the obtained image ([0033] FIG. 1 is an illustration of human facial musculature which may be monitored for changes over time, according to the present invention; it is clear from inspecting Fig. 1 that there is a grid superimposed on the image).
and comparing to contralateral or previously obtained images of the patient ([0029] the changes in pixel data include changes in shading of pixels imaging said patient's head and/or face by continuously mapping and comparing a topography of the patient's head and/or facial muscles and/or continuously mapping and comparing the patient's eye movements).
Kilmer fails to teach derive from the obtained image contributions to a red-blue-green (RGB) pixel data from individual red subpixels, green subpixels, and blue subpixels.
However, Pulitzer teaches derive from the obtained image contributions to a red-blue-green (RGB) pixel data from individual red subpixels, green subpixels, and blue subpixels ([0096] Referring now to FIG. 19, there is illustrated a color gradient chart 1900. When the mobile application described herein captures an image of the testing device, in some embodiments each pixel that makes up the test line captured in the image is processed to place it on a color gradient scale. In some embodiments, this placement may be done by examining the RGB values of the pixel).
Kilmer and Pulitzer are considered analogous because both disclose remote telemedicine systems. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to analyze use information derived from the RGB values of the pixels in the acquired image for performing analysis.

Claim(s) 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kilmer as applied to claims 1 and 12 above, and further in view of Lancelle and Li (US Patent No 9275269 B1).
	Regarding claim 8, Kilmer fails to teach applying a facial recognition technique to the obtained image to determine facial dimensions and comparing the facial dimensions to contralateral or previously obtained images of the patient.
	However, Li teaches applying a facial recognition technique to the obtained image to determine facial dimensions ((col. 10 lines 42-53) Turning back to FIG. 2, after the face is detected within the input image, at 206, the software application determines important facial feature points, such as the middle points of eyes, noses, mouth, cheek, jaw, etc. Moreover, the important facial feature points may include, for example, the middle point of the face. In a further implementation, at 206, the software application determines the dimension, such as size and contour, of the important facial features. For example, at 206, the software application determines the top, bottom, left and right points of the left eye. In one implementation, each of the point is a pair of numbers of pixels relative to one corner, such as the upper left corner, of the input image)
	Kilmer and Li are considered analogous because both involve recording visual data from a subject. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to determine dimensions of landmark positions on a patient’s face through a facial recognition software.
	Kilmer in view of Li fails to teach comparing to contralateral or previously obtained images of the patient.
	However, Lancelle teaches comparing to previously obtained images of the patient ([0012] the method continues to vary the positioning of the virtual camera to a new estimated positioning and repeats the preceding steps of generating a new rendered image using the virtual camera with the new estimated position and calculates the measure of deviation in this new positioning. These steps of rendering a new two-dimensional image at the new estimated positioning, feature detection in the newly rendered image, and calculating the measure of deviation are then iteratively repeated in an optimization process to minimize the deviation measure to determine the best fitting positioning of the virtual camera).
Kilmer and Lancelle are considered analogous because both involve medical examination of images taken of a patient, therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to use prior measurements of the patient’s facial dimensions in an iterative process in order to reach an optimal measurement.
Regarding claim 19, Kilmer fails to teach applying a facial recognition technique to the obtained image to determine facial dimensions and comparing the facial dimensions to contralateral or previously obtained images of the patient.
	However, Li teaches applying a facial recognition technique to the obtained image to determine facial dimensions ((col. 10 lines 42-53) Turning back to FIG. 2, after the face is detected within the input image, at 206, the software application determines important facial feature points, such as the middle points of eyes, noses, mouth, cheek, jaw, etc. Moreover, the important facial feature points may include, for example, the middle point of the face. In a further implementation, at 206, the software application determines the dimension, such as size and contour, of the important facial features. For example, at 206, the software application determines the top, bottom, left and right points of the left eye. In one implementation, each of the point is a pair of numbers of pixels relative to one corner, such as the upper left corner, of the input image)
	Kilmer and Li are considered analogous because both involve recording visual data from a subject. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to determine dimensions of landmark positions on a patient’s face through a facial recognition software.
	Kilmer in view of Li fails to teach comparing to contralateral or previously obtained images of the patient.
	However, Lancelle teaches comparing to previously obtained images of the patient ([0012] the method continues to vary the positioning of the virtual camera to a new estimated positioning and repeats the preceding steps of generating a new rendered image using the virtual camera with the new estimated position and calculates the measure of deviation in this new positioning. These steps of rendering a new two-dimensional image at the new estimated positioning, feature detection in the newly rendered image, and calculating the measure of deviation are then iteratively repeated in an optimization process to minimize the deviation measure to determine the best fitting positioning of the virtual camera).
Kilmer and Lancelle are considered analogous because both involve medical examination of images taken of a patient, therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to use prior measurements of the patient’s facial dimensions in an iterative process in order to reach an optimal measurement.

Claim(s) 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kilmer as applied to claims 1 and 12 above, and further in view of Dewaegenaere (US Patent No 20120101403 A1).
Regarding claim 9, Kilmer fails to teach instructing from the practitioner platform an image capture device at the patient platform to operate within an infrared spectrum; generating a heat map from an infrared image, the heat map indicating local variation in surface temperature; and identifying one or more regions of potential infection or inflammation by comparison to contralateral structures.
However, Dewaegenaere teaches instructing from the practitioner platform an image capture device at the patient platform to operate within an infrared spectrum ([0026] the temperature distribution data may be obtained by an IR (infrared) camera and may be displayed to the physician and/or used for feedback control of the thermal treatment)
generating a heat map from an infrared image, the heat map indicating local variation in surface temperature ([0032]  providing a temperature map signature on the basis of multiple temperature distribution data sets obtained during the thermal treatment of the body part)
and identifying one or more regions of potential infection or inflammation by comparison to contralateral structures ([0047] the system can be used to detect whether the affected body part is subject to inflammation or infection. This is because the infrared visualization device will generate an alternative image or heat map `signature` over the period of cooling, for an infection as opposed to inflammation. This `signature` can be generated by mapping a function of the rate of cooling in the body part image against time. For example, an infection will cool at a slower rate versus time than inflammation. Therefore, the system can be used to obtain diagnostic information, and such information can be used to generate a treatment protocol for a patient, or amend an existing treatment protocol).
Kilmer and Dewaegenaere are considered analogous because both involve methods of monitoring a patient through medical imaging. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to include an infrared camera to generate a heat map of the patient where abnormalities in temperature can indicate inflammation or infection.
Regarding claim 20, Kilmer fails to teach instructing from the practitioner platform an image capture device at the patient platform to operate within an infrared spectrum; generating a heat map from an infrared image, the heat map indicating local variation in surface temperature; and identifying one or more regions of potential infection or inflammation by comparison to contralateral structures.
However, Dewaegenaere teaches instructing from the practitioner platform an image capture device at the patient platform to operate within an infrared spectrum ([0026] the temperature distribution data may be obtained by an IR (infrared) camera and may be displayed to the physician and/or used for feedback control of the thermal treatment)
generating a heat map from an infrared image, the heat map indicating local variation in surface temperature ([0032]  providing a temperature map signature on the basis of multiple temperature distribution data sets obtained during the thermal treatment of the body part)
and identifying one or more regions of potential infection or inflammation by comparison to contralateral structures ([0047] the system can be used to detect whether the affected body part is subject to inflammation or infection. This is because the infrared visualization device will generate an alternative image or heat map `signature` over the period of cooling, for an infection as opposed to inflammation. This `signature` can be generated by mapping a function of the rate of cooling in the body part image against time. For example, an infection will cool at a slower rate versus time than inflammation. Therefore, the system can be used to obtain diagnostic information, and such information can be used to generate a treatment protocol for a patient, or amend an existing treatment protocol).
Kilmer and Dewaegenaere are considered analogous because both involve methods of monitoring a patient through medical imaging. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to include an infrared camera to generate a heat map of the patient where abnormalities in temperature can indicate inflammation or infection.

Claim(s) 10 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kilmer as applied to claims 1 and 12 above, and further in view of Prokoski (US Patent No 6529617 B1).
Regarding claim 10, Kilmer fails to teach instructing from the practitioner platform an image capture device at the patient platform to operate within a visible light spectrum; generating a red map from a visible light image, the red map indicating local variation in surface temperature; and identifying one or more regions of potential vascular dilation, infection, or inflammation by comparison to contralateral structures.
However, Prokoski teaches instructing from the practitioner platform an image capture device at the patient platform to operate within a visible light spectrum ((col. 10 lines 15-19) Thermal imaging device 102 may be any device that produces a signal representative of the thermal characteristics of the face portion 101. In a preferred embodiment, a conventional digital video camera sensitive to thermal energy is used for the thermal imaging device)
generating a red map from a visible light image, the red map indicating local variation in surface temperature ((col. 10 lines 29-38) facial thermograms are generally characterized by continuously varying wide distribution of temperatures, including multiple maxima and minima values. Where the skin surface is unbroken, there is gradual variation of temperatures from the hot areas on either side of the nose to the relatively cool areas of the ears and checks. The eyes appear to be cooler than the rest of the face. The nostrils and mouth, and surrounding areas, will look warm or cool depending upon whether the subject is inhaling or exhaling through them).
and identifying one or more regions of potential vascular dilation, infection, or inflammation by comparison to contralateral structures ((col. 10 lines 39-20) Discontinuities in the skin surface temperature may be evident where scars, moles, burns, and areas of infection are found).
Kilmer and Prokoski are considered analogous because both involve methods of monitoring a patient through medical imaging. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to include a conventional camera functioning in the visible light spectrum to generate a heat map or thermogram of the patient where abnormalities in temperature can indicate inflammation or infection.
Regarding claim 21, Kilmer fails to teach instructing from the practitioner platform an image capture device at the patient platform to operate within a visible light spectrum; generating a red map from a visible light image, the red map indicating local variation in surface temperature; and identifying one or more regions of potential vascular dilation, infection, or inflammation by comparison to contralateral structures.
However, Prokoski teaches instructing from the practitioner platform an image capture device at the patient platform to operate within a visible light spectrum ((col. 10 lines 15-19) Thermal imaging device 102 may be any device that produces a signal representative of the thermal characteristics of the face portion 101. In a preferred embodiment, a conventional digital video camera sensitive to thermal energy is used for the thermal imaging device)
generating a red map from a visible light image, the red map indicating local variation in surface temperature ((col. 10 lines 29-38) facial thermograms are generally characterized by continuously varying wide distribution of temperatures, including multiple maxima and minima values. Where the skin surface is unbroken, there is gradual variation of temperatures from the hot areas on either side of the nose to the relatively cool areas of the ears and checks. The eyes appear to be cooler than the rest of the face. The nostrils and mouth, and surrounding areas, will look warm or cool depending upon whether the subject is inhaling or exhaling through them).
and identifying one or more regions of potential vascular dilation, infection, or inflammation by comparison to contralateral structures ((col. 10 lines 39-20) Discontinuities in the skin surface temperature may be evident where scars, moles, burns, and areas of infection are found).
Kilmer and Prokoski are considered analogous because both involve methods of monitoring a patient through medical imaging. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to include a conventional camera functioning in the visible light spectrum to generate a heat map or thermogram of the patient where abnormalities in temperature can indicate inflammation or infection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kantro (US Patent No 20210007656 A1).
La Guardia (US Patent No 20120029305 A1)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL VICTOR POPESCU whose telephone number is (571)272-7065. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571) 272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GABRIEL VICTOR POPESCU/               Examiner, Art Unit 3793                                                                                                                                                                                         
/SERKAN AKAR/               Primary Examiner, Art Unit 3793